DETAILED ACTION
The response filed on 10/08/2020 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendments
Claims 8, 16, 23 and 30 were previously cancelled.
Claims 1-3, 9-11, 17-19 and 24-26 are amended.
New claims 33-34 have been added.
Claims 1-7, 9-15, 17-22, 24-29 and 31-34 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed 10/08/2020, with respect to claims 1 and 24 have been fully considered but are moot in view of the new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.
Applicant's arguments, filed 10/08/2020, with respect to claims 9 and 17 have been fully considered but they are not persuasive. 
Regarding claims 9 and 17, the Applicant has argued that, “Kim merely refers to the number of UEs in a cell, not a quantity of UEs allocated to UL resources, let alone “configuring the UE to transmit uplink control information (UCI) using the sync-less UL resources when a quantity of UEs allocated to the sync-less UL resources is less than a predetermined threshold,” as recited in claim 9.” (see Remarks on page 13-14).
In response to the Applicant's arguments, the Examiner respectfully disagrees because the Examiner relied upon the teaching of Marinier which teaches configuring the UE to transmit uplink control information (UCI) using the sync-less UL resources (see ¶ [0047] [0079] [0112] [0222], transmitting uplink control information in the PAUSCH/UL resource without a valid timing advance value) and a quantity/multiple of UEs (see ¶ [0085], multiple UEs), and in combination with the teaching of Kim which teaches configuring the UE to transmit uplink control information (UCI) if a quantity of UEs allocated to the UL resources is less than a predetermined threshold (see ¶ [0171] [0280], transmitting uplink control information and determining that the number of UEs (i.e., a quantity of UEs) located in the cell/resources is less than a threshold; in addition see ¶ [0318], determining whether the number of MBMS UEs (i.e., a quantity of UEs) existing in the NodeB/in a given cell (i.e., using resources) is less than the threshold value). One must be noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus, the argument is not persuasive. 
This Office action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-7, 24-25, 28-29 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (US 2017/0078058 A1) hereinafter “Marinier” in view of Malladi et al. (US 2014/0133443 A1) hereinafter “Malladi” further in view of Harada et al. (US 2019/0124691 A1) hereinafter “Harada”.

Regarding claims 1 and 24, Marinier discloses a method of wireless communication at a user equipment (UE) (see FIG. 13B; see ¶ [0002] [0263], WTRU/user equipment), and a user equipment configured for wireless communication (see FIG. 13B; see ¶ [0002] [0263], WTRU/user equipment), comprising: a communication interface configured to communicate with a base station; a memory; and a processor operatively coupled with the communication interface and the memory (see FIG. 13A and 13B; see ¶ [0262-63], WTRU/user equipment includes a processor, a transceiver and memory configured to communicate with a base station), comprising:
receiving, from a base station, a resource configuration that allocates sync-less uplink (UL) resources (see ¶ [0048] [0063], receiving Physical Asynchronous Uplink Shared Channel (PAUSCH) resources/sync-less UL resources);
transmitting, to the base station, uplink control information (UCI) utilizing the sync-less UL resources regardless of UL timing synchronization between the base station and the UE (see ¶ [0047] [0079] [0112] [0222], transmitting uplink control information in the PAUSCH/UL resource without a valid timing advance value and PAUSCH does not utilize a timing alignment procedure between the base station and the UE);
receiving, from the base station, a base station response corresponding to the UCI (see ¶ [0028] [0107-08], receiving a random access response/asynchronous random access response message); and
transmitting UL data to the base station based on the based station response (see ¶ [0028], transmission data over a physical channel/PUSCH based on SC-FDMA).
Although Marinier discloses the UE wishes to be granted a valid timing advance command (see ¶ [0081]), does not explicitly disclose a timing adjustment.
Malladi discloses the base station response comprising a timing adjustment (see ¶ [0009] [0038-43], receiving a random access response/access grant from the base station where the response including timing advance to adjust transmit timing of the UE); 
determining the timing adjustment based on a type of the UCI transmitted to the base station (see ¶ [0009] [0038-43], UE receives the random access response/access grant which includes control channel resources, uplink resources, control information, etc); and
transmitting UL data to the base station based on the based station response and the timing adjustment (see ¶ [0009] [0038-43], sending data using the assigned uplink resources).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a timing adjustment as taught by Malladi, in the system of Marinier, so that it would provide to properly time-aligned between the UE and the eNB by using the timing advance (Malladi: see ¶ [0043]).
Although Malladi discloses a timing adjustment, but does not explicitly disclose a granularity.
However, Harada discloses determining a granularity of the timing adjustment based on a type of the UCI transmitted to the base station (see ¶ [0093] [0202], determining the timing using TA information which is used to adjust the CCA timing with a coarse/fine granularity).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a granularity as taught by Harada, in the combined system of Marinier and Malladi, so that it would provide to dynamically control the timing of the UL subframe using TA information (Harada: see ¶ [0092]).

Regarding claims 2 and 25, the combined system of Marinier, Malladi and Harada discloses wherein the UCI comprises time critical information including at least one of: a buffer status report (Marinier: see ¶ [0180-83], transmitting buffer status report).

Regarding claim 5, the combined system of Marinier, Malladi and Harada discloses wherein the resource configuration explicitly indicates that the sync-less UL resources are allocated to be used to transmit the UCI regardless of the UL timing synchronization (Marinier: see ¶ [0047-48] [0063], receiving Physical Asynchronous Uplink Shared Channel (PAUSCH) resources/sync-less UL resources and PAUSCH does not utilize a timing alignment procedure between the base station and the UE).

Regarding claims 6 and 28, the combined system of Marinier, Malladi and Harada discloses wherein the resource configuration implicitly indicates that the sync-less UL resources are allocated to be used to transmit the UCI regardless of the UL timing synchronization (Marinier: see ¶ [0047-48] [0063], receiving Physical Asynchronous Uplink Shared Channel (PAUSCH) resources/sync-less UL resources and PAUSCH does not utilize a timing alignment procedure between the base station and the UE).

Regarding claims 7 and 29, the combined system of Marinier, Malladi and Harada discloses wherein the resource configuration implicitly indicates the sync-less UL resources based on at least one of carrier (Marinier: see ¶ [0047], PAUSCH designed to allow a different type of multi-carrier transmission/subcarriers).

Regarding claims 33 and 34, the combined system of Marinier, Malladi and Harada discloses wherein determining the granularity of the timing adjustment comprises:
determining a number of bits used for the timing adjustment based on the type of the UCI (Malladi: see ¶ [0068], timing advance – 8 bits; and Harada: see ¶ [0062] [0065], a number of bits of the TA information).

Claims 3-4 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Malladi and Harada further in view of Takeda et al. (US 2019/0141728 A1) hereinafter “Takeda”.

Regarding claims 3 and 26, Marinier discloses the sync-less UL resources for transmitting the UCI (see ¶ [0047] [0079] [0112] [0222], transmitting uplink control information in the PAUSCH/UL resource without a valid timing advance value). Marinier does not explicitly disclose the resource configuration comprises one preamble for transmitting the UCI.
However, Takeda discloses wherein the resource configuration comprises one preamble associated with the sync-less UL resources for transmitting the UCI (see FIG. 2-4; see ¶ [0028-29] [0047], resource configuration information indicates at least one of a plurality of preambles).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide the resource configuration comprises one preamble for transmitting the UCI as taught by Takeda, in the combined system of (Takeda: see ¶ [0030], lines 5-9).

Regarding claims 4 and 27, the combined system of Marinier, Malladi, Harada and Takeda discloses wherein the transmitting the UCI comprises:
selecting a preamble of the one preamble (Takeda: see FIG. 2-4; see ¶ [0028-29] [0047], resource configuration information indicates at least one of a plurality of preambles from which the user terminal can make selections); and
transmitting the UCI using the sync-less UL resources corresponding to the selected preamble (Takeda: see FIG. 2-4; see ¶ [0050], transmitting control information with preamble).

Claims 9-10, 13-15, 17-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Kim et al. (US 2003/0119452 A1) hereinafter “Kim”.

Regarding claims 9 and 17, Marinier discloses a method of wireless communication at a base station (see FIG. 13C; see ¶ [0253-55], a base station), and a base station configured for wireless communication (see FIG. 13C; see ¶ [0253-55], a base station), comprising: a communication interface configured to communicate with a user equipment (UE); a memory; and a processor operatively coupled with the communication interface and the memory (see FIG. 13C; see ¶ [0253-55], a base station includes a processor, a transceiver and memory configured to communicate with a user equipment), comprising:
(see ¶ [0048] [0063], eNB broadcasting Physical Asynchronous Uplink Shared Channel (PAUSCH) resources/sync-less UL resources);
configuring the UE to transmit uplink control information (UCI) using the sync-less UL resources (see ¶ [0047] [0079] [0112] [0222], transmitting uplink control information in the PAUSCH/UL resource without a valid timing advance value).
receiving, from the UE, the UCI utilizing the sync-less UL resources regardless of UL timing synchronization between the UE and the base station (see ¶ [0047] [0079] [0112] [0222], UE transmitting uplink control information in the PAUSCH/UL resource without a valid timing advance value and PAUSCH does not utilize a timing alignment procedure between the base station and the UE);
transmitting, to the UE, a base station response corresponding to the UCI (see ¶ [0028] [0107-08], UE receiving a random access response/asynchronous random access response message);
receiving UL data from the UE based on the base station response (see ¶ [0028], UE transmission data over a physical channel/PUSCH based on SC-FDMA).
Although Marinier disclose a quantity/multiple of UEs (see ¶ [0085], multiple UEs), but does not explicitly disclose a quantity of UEs is less than a threshold.
However, Kim discloses configuring the UE to transmit uplink control information (UCI) when a quantity of UEs allocated to the UL resources is less than a predetermined threshold (see ¶ [0171] [0280], transmitting uplink control information and determining that the number of UEs (i.e., a quantity of UEs) located in the cell/resources is less than a threshold; in addition see  [0318], determining whether the number of MBMS UEs (i.e., a quantity of UEs) existing in the NodeB/in a given cell (i.e., using resources) is less than the threshold value).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide the resource configuration comprises one preamble as taught by Kim, in the combined system of Marinier, so that it would provide to increase or decrease transmission power of the Node B based on the channel quality information received from the UEs (Kim: see ¶ [0014], lines 10-13).

Regarding claims 10 and 18, the combined system of Marinier and Kim discloses wherein the UCI comprises time critical information including at least one of: buffer status report (Marinier: see ¶ [0180-83], transmitting buffer status report).

Regarding claim 13, the combined system of Marinier and Kim discloses wherein the resource configuration explicitly indicates that the sync-less UL resources are allocated to be used to transmit the UCI regardless of the UL timing synchronization (Marinier: see ¶ [0047-48] [0063], receiving Physical Asynchronous Uplink Shared Channel (PAUSCH) resources/sync-less UL resources and PAUSCH does not utilize a timing alignment procedure between the base station and the UE).

Regarding claims 14 and 21, the combined system of Marinier and Kim discloses wherein the resource configuration implicitly indicates that the sync-less UL resources are allocated to be used to transmit the UCI regardless of the UL timing synchronization (Marinier: see ¶ [0047-48] [0063], receiving Physical Asynchronous Uplink Shared Channel (PAUSCH) resources/sync-less UL resources and PAUSCH does not utilize a timing alignment procedure between the base station and the UE).

Regarding claims 15 and 22, the combined system of Marinier and Kim discloses wherein the resource configuration implicitly indicates the sync-less UL resources based on at least one of carrier (Marinier: see ¶ [0047], PAUSCH designed to allow a different type of multi-carrier transmission/subcarriers).

Claims 11-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Kim further in view of Takeda et al. (US 2019/0141728 A1) hereinafter “Takeda”.

Regarding claims 11 and 19, Marinier discloses the sync-less UL resources for transmitting the UCI (see ¶ [0047] [0079] [0112] [0222], transmitting uplink control information in the PAUSCH/UL resource without a valid timing advance value). Marinier does not explicitly disclose the resource configuration comprises one preamble configured for transmitting the UCI.
However, Takeda discloses wherein the resource configuration comprises one preamble associated with the UCI using the sync-less UL resources for transmitting the UCI (see FIG. 2-4; see ¶ [0028-29] [0047], resource configuration information indicates at least one of a plurality of preambles).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide the resource configuration (Takeda: see ¶ [0030], lines 5-9).

Regarding claims 12 and 20, the combined system of Marinier, Kim and Takeda discloses wherein the transmitting the UCI comprises:
selecting a preamble of the one preamble (Takeda: see FIG. 2-4; see ¶ [0028-29] [0047], resource configuration information indicates at least one of a plurality of preambles from which the user terminal can make selections); and
transmitting the UCI using the sync-less UL resources corresponding to the selected preamble (Takeda: see FIG. 2-4; see ¶ [0050], transmitting control information with preamble).

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Kim further in view of Malladi.

Regarding claims 31 and 32, Marinier discloses the UE wishes to be granted a valid timing advance command (see ¶ [0081]), does not explicitly disclose a timing adjustment.
However, Malladi discloses wherein the base station response comprises a timing adjustment based on a type of the UCI (Malladi: see ¶ [0009] [0038-43], receiving a random access response/access grant which includes control channel resources, uplink resources, control information, etc from the base station where the response including timing advance to adjust transmit timing of the UE).
(Malladi: see ¶ [0043]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462